Case 1:20-cv-00051-JTN-PJG ECF No. 81-1 filed 02/27/20 PageID.1475 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK YOUNG,
                                                               Case No. 20-cv-00051-JTN-PJG
               Plaintiff,

       v.                                                      HON. JANET T. NEFF

BGROUP, LTD, ET. AL,

               Defendants.

  DEFENDANT PRINTABEL COMPANY LIMITED AND THUY PHAN THIEN HA
 DONG’S MEMORANDUM IN SUPPORT OF MOTION FOR LIMITED DISCOVERY

       Defendant Printabel Company Limited (“Printabel”) and Thuy Phan Thien Ha Dong

(“Ha”), through its undersigned counsel, submits this Memorandum in Support of their Motion for

Limited Discovery on the issue of personal jurisdiction as follows:

                                        INTRODUCTION

       Plaintiff’s First Amended Complaint (“FAC”) alleges Printabel is a Hong Kong Limited

Company registered in Hong Kong and that Defendant Ha resides in Vietnam, and Ha is the sole

director and officer of Printable and that Ha “authorized, directed, and participated in Printabel’s

infringing activity.” (Plaintiff’s FAC at 2-3, 27, and 74 respectively). Plaintiff alleges jurisdiction

is appropriate in Michigan because Defendants purposefully availed themselves of this forum state

by “manufacturing, importing, distributing, offering for sale, displaying, advertising, and selling

counterfeit goods” (of a resident of this state) and operate interactive websites with residents of

Michigan (Plaintiff’s FAC, at 10). Defendants’ intend to file their Motion to Dismiss as their first

responsive pleading to Plaintiff’s FAC, though the issue of the Court’s lack of jurisdiction was

raised as an issue at the Show Cause hearing in this matter on February 14, 2020 and to contest the

factual basis for those allegations.
Case 1:20-cv-00051-JTN-PJG ECF No. 81-1 filed 02/27/20 PageID.1476 Page 2 of 5



        The issue of personal jurisdiction was raised as a defense at the Show Cause Hearing with

the Court and the Court found based on information provided to the Court by representations of

Plaintiff’s counsel where the Court found “That Plaintiff’s claims ‘arise from’ the Defendants’

conduct with the foreign state is also met where Defendants have created and sold counterfeit

goods to Michigan residents that infringe on the intellectual property rights of a Michigan

resident.” (TR at 69). Defendants were provided no evidence Defendants sold counterfeit goods

to Michigan residents and certainly not any of the copyrighted goods in this case. The Court also

noted that Plaintiff himself had received an online advertisement from Defendants which

Defendants believe, if true, was a result of Plaintiff’s activities in soliciting the advertisement with

his searches and not Defendants’ targeting of Michigan residents with advertisements. The Court

noted in a preliminary finding at the February 14, 2020 Show Cause Hearing that Plaintiff had

made a prima facie case for personal jurisdiction and also noted, “Defendants remain free to further

contest the issue of personal jurisdiction by moving for a dismissal and/or requesting an

evidentiary hearing.” (Tr at 69-70). Defendants Printabel and Ha have requested a pre-motion

conference on its request to file such a Motion to Dismiss which will in part question Plaintiff’s

factual representations to the Court on issues relating to personal jurisdiction.

        Defendants served Plaintiff with a document request (see Defendant Printabel’s First

Request for Production to Plaintiff, Exhibit A) in an effort to obtain discovery on the factual issues

related to the issue of personal jurisdiction and to discover information that bears on the factual

issues related to the issues of personal jurisdiction over these Defendants. Plaintiff objected

through counsel (see Exhibit B, letter to Enrico Schaefer protesting service of that discovery as

being premature). Defendants are aware that generally discovery is not permitted until after the

Rule 26(f) conference unless “authorized by these rules, by stipulation, or by court order.” FRCP



                                                   2
Case 1:20-cv-00051-JTN-PJG ECF No. 81-1 filed 02/27/20 PageID.1477 Page 3 of 5



26(d)(1). Defendants believe it makes sense in the interests of judicial economy to take limited

discovery on issues related to personal jurisdiction at this early stage of the proceedings.        The

Court has made a preliminary finding that Plaintiff’s allegations and representations to the Court

established a prima facie case of limited personal jurisdiction for purposes of the issuance of its

preliminary injunction in this matter but provided no admissible evidence in support. Prior to

engaging in extensive discovery on the merits of Plaintiff’s claims including the continuance of

the preliminary injunction in this matter. Defendants request the parties engage in limited

discovery to determine the facts that will support or fail to support personal jurisdiction in this case

before engaging in lengthy and expensive discovery on the broader issues in this case.



                                            ARGUMENT


        The Court may, for good cause, authorize discovery prior to the Rule 26(f) meeting of the

parties. See Fed. R. Civ. P. 26(d) 1993 Advisory Committee Notes (“Discovery can begin earlier

[than the limitation established by Rule 26(d)(1)] . . . by local rule, order, or stipulation. This will

be appropriate in some cases, such as those involving requests for a preliminary injunction.”).

Litigants are entitled to expedited discovery “upon a showing of good cause,” North Atlantic

Operating Co. v. Huang , 194 F. Supp. 3d 634, 637 (E.D. Mich. 2016), which exists “where the

need for expedited discovery, in consideration of the administration of justice, outweighs the

prejudice to the responding party.” Fabreeka Int’lHoldings, Inc. v. Haley , No. 15-cv-12958,

2015 WL 5139606, at *5 (E.D. Mich. Sept. 1, 2015) (see unpublished case as Exhibit C)

(internal citations and quotation marks omitted). Plaintiff maintains Defendants have directed its

activities to residents of Michigan and specifically it has provided counterfeit goods to residents

of Michigan which the Court accepted in its findings made in its February 14, 2020 ruling on


                                                   3
Case 1:20-cv-00051-JTN-PJG ECF No. 81-1 filed 02/27/20 PageID.1478 Page 4 of 5



why a preliminary injunctive order should not enter in this case. Defendants’ document request

is limited to the information Plaintiff obtained via subpoena and otherwise prior to Defendants’

appearances in this case, and seeks only information directly related to Plaintiff’s alleged factual

support provided in this matter at the February 14, 2020 Show Cause hearing in this matter that

would establish limited personal jurisdiction in this case (see Exhibit A).

       Defendants seek only discovery at this early stage of the proceedings related to the issues

of personal jurisdiction of the Defendants and nothing more. The Court’s issuance of the

preliminary injunction in this matter is predicated on its finding Plaintiff has established a prima

facie showing of limited personal jurisdiction based on Plaintiff’s own early investigation and

permitted discovery in this matter of which the Defendants have not had the benefit. It makes

sense to resolve the threshold issue of whether there is limited personal jurisdiction over the

Defendants in this matter prior at the outset as it stands to obviate the balance of any further

discovery or motion practice in this matter should Defendants prevail.

                                                              Respectfully submitted,

Dated: February 27, 2020                                      /s/ C. Enrico Schaefer
                                                              C. Enrico Schaefer (P43506)
                                                              Traverse Legal, PLC
                                                              810 Cottageview Drive, Ste. G-20
                                                              Traverse City, MI 49684
                                                              enrico@traverselegal.com
                                                              Telephone: (231) 932-0411

                                                              Counsel for Defs Printabel and Ha




                                                 4
Case 1:20-cv-00051-JTN-PJG ECF No. 81-1 filed 02/27/20 PageID.1479 Page 5 of 5




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on February 27, 2020, he caused the

foregoing to be filed with the Court by electronic filing protocols, and that same will therefore be

electronically served upon all attorneys of record registered with the Court’s ECF/CM system.


                                                             /s/ C. Enrico Schaefer
                                                             C. Enrico Schaefer (P43506)
                                                             Traverse Legal, PLC

                                                             Counsel for Defs Printabel and Ha




                                     INDEX OF EXHIBITS



Exhibit A      Defendant Printabel’s First Request for Production served on Plaintiff.

Exhibit B      Letter to Enrico Schaefer from Plaintiff’s Counsel John Di Giacomo

Exhibit C      Unpublished case - Fabreeka Int’lHoldings, Inc. v. Haley , No. 15-cv-12958, 2015
               WL 5139606, at *5 (E.D. Mich. Sept. 1, 2015).




                                                 5
